United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-2869
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * Western District of Arkansas.
                                         *
Shawn Sarver,                            * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: May 8, 2008
                                 Filed: May 16, 2008
                                  ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Shawn Sarver challenges the sentence the district court1 imposed after he
pleaded guilty to bank robbery, in violation of 18 U.S.C. § 2113(a). On appeal, he
argues that the district court erred in applying a 2-level increase for making a threat
of death. See U.S.S.G. § 2B3.1(b)(2)(F).

      Upon careful review, we conclude that the district court correctly applied
section 2B3.1(b)(2)(F), because Sarver’s conduct would make a reasonable bank teller

      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
fear death. See U.S.S.G. § 2B3.1, comment. (n.6) (intent of provision is to provide
increased offense level for cases in which offender engaged in conduct that would
instill a fear of death in a reasonable victim); United States v. Jennette, 295 F.3d 290,
292 (2d Cir. 2002) (concluding that reasonable teller, when faced with bank robber
who demands money and states that he has gun, normally and reasonably would fear
for his or her life); United States v. Carbaugh, 141 F.3d 791, 794 (7th Cir. 1998)
(holding that statement “I have a gun” can constitute threat of death under Guidelines;
threat of death need not include statement of readiness or willingness to use gun;
reasonable teller would ordinarily experience fear of being shot when robber
confronting her announces he has gun). See generally United States v. Ingram, 501
F.3d 963, 968 (8th Cir. 2007) (standard of review), petition for cert. filed, (U.S. Dec.
5, 2007) (No. 07-8093).

      Accordingly, the judgment is affirmed.
                      ______________________________




                                           -2-